Citation Nr: 0319959	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  00-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
relapsing polychondritis, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased disability rating for 
subluxation of the left shoulder, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an effective date earlier than 
February 24, 1994 for the grant of service connection for 
relapsing polychondritis.  

4.  Entitlement to an effective date earlier than 
February 24, 1994 for the award of a 20 percent disability 
rating for subluxation of the left shoulder.  

5.  Entitlement to an effective date earlier than November 8, 
1994 for the award of a total rating based on individual 
unemployability due to service-connected disabilities.  



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1977 to 
April 1981 and from July 1981 to October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service connection for relapsing polychondritis and awarded a 
20 percent evaluation to this disability, effective from 
February 24, 1994; awarded an increased rating of 20 percent 
prior to April 9, 1998 (and effective from February 24, 1994) 
for subluxation of the left shoulder; and granted a total 
rating based on individual unemployability due to 
service-connected disabilities, effective from November 8, 
1994.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the issues of entitlement to 
disability evaluations greater than 20 percent for the 
service-connected relapsing polychondritis and subluxation of 
the left shoulder; entitlement to effective dates earlier 
than February 24, 1994 for the grant of service connection 
for relapsing polychondritis and the assignment of a 
20 percent disability rating for subluxation of the left 
shoulder; and entitlement to an effective date earlier than 
November 8, 1994 for the award of a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  

Further review of the claims folder indicates that the 
veteran had been previously represented by an attorney, 
Clarence F. Rhea.  Importantly, however, in the notice of 
disagreement which was received at the RO in May 2000, the 
veteran specifically stated that he wished "to revoke that 
power of attorney" and that he was "no longer represented 
by Mr. Rhea."  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Concerning the application of the VCAA to the current appeal, 
the Board acknowledges that, by an April 2003 letter, the RO 
notified the veteran of the particular type of evidence 
needed from him with regard to his claims for increased 
ratings for his service-connected relapsing polychondritis 
and subluxation of his left shoulder.  Significantly, 
however, the veteran has not been informed of the necessary 
information needed from him with regard to his earlier 
effective date claims.  In this regard, the Board notes that, 
in the notice of disagreement which was received at the RO in 
May 2000 and in the substantive appeal which was received at 
the RO in October 2000, the veteran contended that the 
effective date for the grant of service connection for 
relapsing polychondritis, the award of a 20 percent 
disability evaluation for subluxation of the left shoulder, 
and the grant of a total rating based on individual 
unemployability due to service-connected disabilities should 
be October 19, 1984, the day following the date of his 
separation from active military duty.  In particular, in the 
substantive appeal, the veteran maintained that he had been 
permanently and totally disabled since his discharge from 
active service.  

In statements received at the RO pursuant to prior appeals, 
the veteran asserted that his post-service medical care has 
essentially consisted of VA treatment.  Specifically, in a 
statement received at the RO in January 1999, the veteran 
reported that the only medical treatment that he had obtained 
since 1994 was at the VA Medical Center (VAMC) in Birmingham, 
Alabama.  Also, in a statement received at the RO in July 
1997, the veteran noted that he had been treated at the 
Birmingham VAMC since 1985.  A complete and thorough review 
of the claims folder indicates that all of these VA medical 
records may not have been procured.  

Moreover, with regard to the veteran's increased rating 
claims for his service-connected relapsing polychondritis and 
left shoulder subluxation, the Board notes that, no attempt 
has been made during the current appeal to obtain and to 
associate with his claims folder records of recent medical 
treatment that he may have received for these disabilities.  
Further, the veteran has not been accorded a pertinent VA 
examination concerning these service-connected disorders.  A 
complete and thorough review of the claims folder indicates 
that the veteran was last accorded a VA general medical 
examination in October 1998 and that he previously underwent 
a VA joints evaluation in April 1998.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  With regard to the veteran's earlier 
effective date claims, the RO must review 
the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and the 
implementing regulations are fully 
complied with and satisfied.  

2.  The RO should also obtain the 
veteran's complete clinical records 
relating to his relapsing polychondritis 
and left shoulder treatment from the 
Birmingham VAMC from October 1984 to 
February 1994 and since April 1999.  

3.  In addition, the RO should ask the 
veteran to provide a list (including 
dates and locations) of all non-VA health 
care providers who have rendered 
treatment to him for his 
service-connected relapsing 
polychondritis and left shoulder 
subluxation since April 1999.  After 
furnishing the veteran the appropriate 
release forms, obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of his 
service-connected relapsing 
polychondritis and left shoulder 
subluxation.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays, should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent relapsing polychondritis 
and left shoulder subluxation pathology 
found on examination should be noted in 
the report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should, with 
regard to the veteran's service-connected 
relapsing polychondritis, discuss the 
presence (including frequency and extent) 
or absence of any widespread 
musculoskeletal pain and tender points, 
associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, 
irritable bowel syndrome, depression, 
anxiety, or Raynaud's-like symptoms that 
are constant (or nearly so) and 
refractory to therapy.  

Further, after reviewing the veteran's 
claims folder as well as interviewing and 
examining him, the examiner should, with 
regard to the veteran's service-connected 
left shoulder subluxation, discuss the 
presence (including extent) or absence of 
ankylosis, limitation of motion of the 
veteran's left shoulder joint, and 
impairment of the left humerus (including 
loss of the head of the humerus, a 
nonunion of the humerus, a fibrous union 
of the humerus, and recurrent dislocation 
of the humerus at the scapulohumeral 
joint).  

Also with regard to the veteran's left 
shoulder subluxation, the examiner should 
note whether the veteran's left shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his left shoulder 
repeatedly over a period of time.  

5.  Thereafter, the RO should 
re-adjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in October 2000.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




